DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



Claim Objections
Claim 9 is objected to because of the following informalities:  
In Claim 9, “The terminal according to claim 5, wherein the means for measuring the position of obstacles” (Page 10) should read “The terminal according to claim 8, wherein the means for measuring the position of obstacles”.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0247142 A1 to Oda et al. (hereinafter "Oda") in view of U.S. Patent Application Publication 2012/0076369 A1 to Abramovich et al. (hereinafter "Abramovich"), and further in view of Foreign Publication JP2011013710A to Nakamura (hereinafter "Nakamura", included in IDS provided by Applicant).
Regarding Claim 1, Oda teaches a terminal (1) comprising a main body (10) having an upper surface (S1) that is substantially horizontal; a tower (11) extending substantially vertically from said main body (10), so as to define an acquisition volume (V) delimited by said upper surface (S1) and the tower (11) (Figs. 1-2, 10-11; Para. 50-56 of Oda; In a biometric authentication system 1100… an opening 3 is provided in a surface of a housing of an image acquisition device 2 so as to present a hand 1 above the opening (or a hand presentation unit) 3 of the image acquisition device… light source control unit 51 controls a light source array 9 that is disposed inside the opening (or an infrared ray irradiation unit) 8 based on the calculated positions and postures of the hand 1 and the fingers, select one or more irradiation light sources from multiple point light sources 10 configuring the light source array 9, and applies the irradiation light to the fingers); optical acquisition means (12) arranged within the main body (10) so as to be able to acquire an image of a biometric print placed within the acquisition volume (V) facing the upper surface (S1); wherein the tower (11) has a cavity (110), and a semi-reflective plate (131) closing the cavity (110) (Figs. 1-2, 10-11; Para. 50-56 of Oda; imaging unit (for example, an infrared camera) 11 that is disposed below the opening 3… film that cuts a visible light and allows only a near infrared light to pass through the film can be loaded in the opening 3 or the opening 8 so that the user cannot see the inside of the device).
Oda does not explicitly disclose a user interface (13) arranged within the tower (11); the user interface (13) comprises a screen (130) arranged at the bottom of the cavity (110) and a semi-reflective plate (131) closing the cavity (110) so as to provide the optical illusion that said screen (130) is floating within the acquisition volume (V).
However, Abramovich teaches a user interface arranged within a tower; the user interface comprises a screen arranged at a bottom of a cavity and a semi-reflective plate closing the cavity (Fig. 1; Para. 50-54 of Abramovich; display 90… viewing window 116 is formed as a transparent window with a color pass filter in parallel to using a color block filter for the same color to block ambient light from accessing the imaging volume 20).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a user interface (13) arranged within the tower (11); the user interface (13) comprises a screen (130) arranged at the bottom of the cavity (110) and a semi-reflective plate (131) closing the cavity (110)  using the teachings of Abramovich in order to modify the system taught by Oda. The motivation to combine these analogous arts would have been to provide a system and method of acquiring a full contactless fingerprint capture that excludes any contact between the hand and the fingerprint reader and that provides full rolled equivalent fingerprint images (Para. 7 of Abramovich).
The combination of Oda and Abramovich does not explicitly disclose providing the optical illusion that said screen (130) is floating within the acquisition volume (V).
However, Nakamura teaches providing an optical illusion that a screen is floating (Figs. 2-4; Abstract; Para. 28-40 of Nakamura; light emitted from the light source 106 passes through the film 104, is focused by the compound eye lens 102, and displays a stereoscopic image in space).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include providing the optical illusion that said screen (130) is floating within the acquisition volume (V) using the teachings of Nakamura in order to modify the system taught by the combination Oda and Abramovich. The motivation to combine these analogous arts would have been to provide a biological pattern imaging device capable of preventing a biological region from contact with the imaging device or reducing an area in contact with the device when guiding a biological pattern to the imaging position (Abstract of Nakamura).

Regarding Claim 2, the combination of Oda, Abramovich, and Nakamura teaches that the tower (11) has a front surface (S2) into which said semi-reflective plate (130) is integrated (Para. 56 of Oda; film that cuts a visible light and allows only a near infrared light to pass through the film can be loaded in the opening 3 or the opening 8 so that the user cannot see the inside of the device).

Regarding Claim 3, the combination of Oda, Abramovich, and Nakamura teaches that said acquisition volume (V) is only closed by said upper surface (S1) of the main body (10) and front surface (S2) of the tower (11) (Figs. 1-2, 10-11; Para. 5-56 of Oda; In a biometric authentication system 1100… an opening 3 is provided in a surface of a housing of an image acquisition device 2 so as to present a hand 1 above the opening (or a hand presentation unit) 3 of the image acquisition device).

Regarding Claim 4, the combination of Oda, Abramovich, and Nakamura teaches that the screen (130) and the semi-reflective plate (131) lie on intersecting planes, said cavity (110) lying on an axis substantially orthogonal to said plane on which the screen (130) lies, particularly an axis oriented toward the upper surface (S1) of the main body (10) (Fig. 1; Para. 50-54 of Abramovich; display 90… viewing window 116 is formed as a transparent window with a color pass filter in parallel to using a color block filter for the same color to block ambient light from accessing the imaging volume 20).

Regarding Claim 5, the combination of Oda, Abramovich, and Nakamura teaches that the optical acquisition means (12) enable the acquisition of infrared images, the main body (10) further comprising infrared lighting means (120) for lighting the acquisition volume (V) (Fig. 2; Para. 51-52 of Oda; light source array 9 is configured in such a manner that the point light sources 10 that are configured by, for example, light emitting diodes (LED) emitting infrared rays are arrayed two-dimensionally… imaging unit (for example, an infrared camera) 11).

Regarding Claim 6, the combination of Oda, Abramovich, and Nakamura teaches that the optical acquisition means (12) advantageously comprise an infrared camera (121) arranged inside the main body (10) under the tower (11) and a mirror (122) arranged under the upper surface (S1) of the main body (10) so as to direct the light from the acquisition volume (V) toward the camera (121) (Fig. 2; Para. 51-52 of Oda; light source array 9 is configured in such a manner that the point light sources 10 that are configured by, for example, light emitting diodes (LED) emitting infrared rays are arrayed two-dimensionally… imaging unit (for example, an infrared camera) 11
Fig. 16; Para. 32, 61-62 of Abramovich; mirror 140 positioned adjacent a respective image capture device 14).

Regarding Claim 7, the combination of Oda, Abramovich, and Nakamura teaches that the terminal (1) further comprises means for measuring the position of obstacles (14) within the volume (V), positioned within the tower (11) above the cavity (110) (Fig. 2; Para. 50-54 of Oda; distance sensor 4).

Regarding Claim 10, the combination of Oda, Abramovich, and Nakamura teaches a contactless reader arranged in the tower (11) so as to be able to communicate with a card placed within the acquisition volume (V) (Para. 5 of Oda; performing the authentication by simply holding a card (in the case of biometric authentication, a hand or the like) over an upper surface of a device).

Regarding Claim 11, the combination of Oda, Abramovich, and Nakamura teaches that the screen (130) is configured to display a virtual guide during operation in order to help the user place their biometric print within the acquisition volume (V) (Fig. 11; Para. 50 of Abramovich; display 90 provides a virtual guide in the form of a multi-color virtual image of the hand 102 of the subject).

Regarding Claim 12, the combination of Oda, Abramovich, and Nakamura teaches that the semi-reflective plate (131) is a plate of at least one layer of micro-mirrors (132) extending parallel to one another in a direction orthogonal to the plane on which the semi-reflective plate (131) lies (Fig. 3 of Nakamura; compound eye lens 102).

Regarding Claim 13, the combination of Oda, Abramovich, and Nakamura teaches access control, further comprising means for processing an image of a biometric print acquired by the optical acquisition means (12), said biometric print being at least a fingerprint of a hand (Para. 53-55, 103-105 of Oda; CPU 7 checks one or more images stored in the memory 6 against one or more images stored in advance in a storage device 14 according to the program stored in the memory 6, and performs authentication
FIG. 13 shows an example in which a gate device 1301 for physically permitting or rejecting entry of the user is provided in the biometric authentication device 720 in FIG. 10. The user is led to a space (passage) sandwiched between the housing 1003 of the biometric authentication device 720 and a wail surface 1302, and performs authentication by the biometric authentication device 720. If the authentication is successful, a bar 1303 of the gate device 1301 is released and the user can pass through the gate).

Regarding Claim 14, the combination of Oda, Abramovich, and Nakamura teaches a method for acquiring an image of a biometric print by means of a terminal (1) according to claim 1, wherein it comprises the implementation of the following steps: (a) Displaying by the screen (130) a virtual guide in order to help the user place their biometric print within the acquisition volume (V) (Fig. 11; Para. 50 of Abramovich; display 90 provides a virtual guide in the form of a multi-color virtual image of the hand 102 of the subject); (b) Acquiring, by the optical acquisition means (12), an image of the biometric print placed within the acquisition volume (V) (Fig. 16; Para. 50 of Abramovich; a plurality of image capture devices 14 are employed to acquire simultaneous fingerprints from the fingers of the subject).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Abramovich and Nakamura, and further in view of U.S. Patent Application Publication 2015/0227774 A1 to Balch et al. (hereinafter "Balch").
Regarding Claim 8, the combination of Oda, Abramovich, and Nakamura does not explicitly disclose that the means for measuring the position of obstacles (14) comprise infrared emitters and receivers.
However, Balch teaches that means for measuring position of obstacles comprises infrared emitter and receiver (Figs. 1-4; Para. 55-61 of Balch; beam break sensor 108 can include a commercial beam break system 120, a cueing light 122, and a cover 124. The beam break system can be, but is not limited to, a lighting source on one end, and a detector strip on the other… beam break sensor 108 is an infra-red beam break sensor… beam break sensor 108 can be disposed such that the beam break sensor 108 is triggered slightly before a subject's hand is in focus of the hand camera… hand camera 430 can be a video camera and can also include an infrared ("IR") lighting system).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the means for measuring the position of obstacles (14) comprise infrared emitters and receivers using the teachings of Balch in order to modify the system taught by the combination of Oda, Abramovich, and Nakamura. The motivation to combine these analogous arts would have been to provide improved fingerprint scanners and methods of capturing a subject's fingerprints while the subject is in motion ("on-the-go") and/or without requiring the subject to touch anything that can rapidly acquire fingerprints of a dynamic (i.e., moving) finger or hand (Para. 5 of Balch).

Regarding Claim 9, the combination of Oda, Abramovich, Nakamura, and Balch teaches that the means for measuring the position of obstacles (14) are synchronized with said optical acquisition means (12) so as to not illuminate the acquisition volume (V) during the acquisition of data by said optical acquisition means (12) (Fig. 4; Para. 55, 67-75 of Balch; beam break sensor also triggers the electronic system to examine the last frame from the hand camera video image. If the electronic system determines that the frame contains a hand, it turns on the lighting system 428 and instructs the fingerprint camera 106 to capture at least one image… hand camera and fingerprint camera do not capture images at exactly the same time).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622